BUSSEY, Judge.
On the 4th day of March, 1964, there was set for hearing, Oral Arguments on the States Motion to Dismiss the petition of John Henry McDonald, an inmate of the State Penitentiary at McAlester, Oklahoma, for the reason that said petition for Habeas Corpus is not verified as required by the provisions of Title 12 O.S.1961 § 1332.
Under the authority of White v. State, Okl.Cr., 390 P.2d 528, we are of the opinion that the States Motion to Dismiss should be sustained.
Petition for Habeas Corpus dismissed.
Petition dismissed.
' JOHNSON, P. J., and NIX, J., concur.